OFFICE    OF THE ATTORNEY         GENERAL    OF TEXAS
                                AUSTIN




Honorable 7. G. Garza
County Attorney
Brooks'County
Pelfurr~aa,   Texas

Dear sir:




                                                   n the above stat-
                                                   ly aonaldered by

                                         art,   as follows:
                                       exglanatioa      of
                                      nay that our town
                                      d therefore      the
                            or the upkeep oi the
                          other tiscellaneous       riattcrs;
                          e trairicii3somewhat heavy
                         ed at tlzes at the particular
                        0218 above rcentioned, ths State
                        partmnt has ayrsod to turnlsh
                        0 likzhts provided that the
             oounty will pay for the li&t       bill.”

             Iie quote   from Texaa Jurlspruaenoe,      Volrnne ll,
pagee 563,    564,   665,   and 566, as hollows:
                   nCounties, bein    aomgonent parts
             of the state,   have no pozers or duties
             exoept those which are olcarly    set
             r0rth and defined in the conaitution
             and statutes.    The statutes have olearlp
Honorable   .y. G. Garza,      Fage 2


            defined the powers, presprlbed the du-
            t1eo    and lmpased the llabillties      of
            the o&missioners*   oourts, the medium
            through whloh the dlrrerent     oounties
            act, and from those statutes must come
            all ths authority vested in the ooun-
            ties.
                  “The arants of powers to suoh
            governmental agenoles as counties,
            townships and sohool distrlots   are
            generally more strlot$.y construed than
            are those to inoorporated   munloipali-
            tiee.  The oonuaiasioners* court Is not
            vested with any general polioe    power.
            . ...
                  *Coxmlssloners*      courts are courts
            oi   linited jurlsdlctloa,      in that their
            authority   extends only to matters psr-
            talning to the general welfare or
            their respective     counties and that
            their powers are only those expressly
            or lmpliedly oonferred upon them by law,
            - that Is, by the ooastitution        aad stat-
            utes or the state.w
          The exclusive jurlsdlotloa over State highways
is placea in the State Rlghv:ay Commission by Art'lole 6673,
Revised Civil Statutes of TexEs, whloh reads in part as
r0uw:
        _
            *Artlole.      6673.   Control   of, Highways.
                  “The oomz~lsslon Is authorized to
            take       and maintain various State
                    over
            highways in TBXRB, and the counties
            through whioh said highways pass shall
            be free iron any cost, expense or super-
            vision of suoh highways.” * * *
            After a.oareful and exhauetlve study or your
 question,  re have been unable to rind any authority,   ex-
pressed or Implied, whioh wouLd authorize    the County Com-
laissloaers  of Brooks County, Texas, to RPPrOPriRte money
to pay the light bill .that would be laourred   by maiataia-
                                                                            771




Iioaorable‘a.   G. Garza,   Fag9 3


in3 and'upkeeping two eleotrio     trafrio lighta      at tws In-
tereeotlons    or two state hlghxaye lntersectlng       la the heart
of Palfurrias.
           Therefore, you are respectfully  advised that it
is the aplnloa of this department that the Oounty Coaimis-
sioaers’ Coui’t of Brooks County, Texm, does aot have. the
authority,  expressed or implied,  to expend the oounty fund6
Sor the purQo8e about ?rhiOh you inquire.
           TsYstlng.that     the foregoing   satisfaotorlly       answers
yopr iaquirp, we reada
                                         Yours very     truly

                                       ATTORNEY
                                              GErUiRAL
                                                     OF TXCAS



                                                    D. Burle DaYis
                                                              Asslstaat




                ,ATTORURY
                        GRN?ClUL
                               OB TRXE3